The Vice-Chancelloe
ordered the feigned issue to be *228tried before the circuit judge of the first circuit; and said, that he was partly led to do this, without hesitation, on account of the highly improper affidavit which had been made. It undertook to convey an insinuation that the complainant pould not have a fair trial before the circuit judge, which was not to be listened to for one moment.
Order : “ that a feigned issue be made up to try the question of the adultery alleged to have been committed by the defendant with J. De G. on or about the night of the eighteenth of January, one thousand eight hundred and thirty-seven; and if such adultery be proved, then, whether the same was brought about by the consent, connivance, privity or procurement of the complainant. This issue to be tried at the circuit court to be held in and for the city and county of New-York. The issue to embrace no other point than the above.”